McGrath, C. J.
This is ejectment, brought to recover possession of premises occupied by defendant and his wife for some years as a homestead. The wife was not joined as a defendant. For this and other reasons, which it is not necessary to discuss, the trial judge directed a verdict for defendant.
The case is ruled by Hodson v. Van Fossen, 26 Mich. 68; Henry v. Gregory, 29 Id. 68; Rowe v. Kellogg, 54 Id. 206; Cleaver v. Bigelow, 61 Id. 47; Haddy v. Tobias, 85 Id. 326, — and the judgment is affirmed.
The ‘other Justices concurred.